Citation Nr: 1812675	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  12-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating prior to December 19, 2011 for the service-connected recurrent bilateral spontaneous pneumothorax.

2.  Entitlement to a disability rating in excess of 30 percent from December 19, 2011 onward, for the service-connected recurrent bilateral spontaneous pneumothorax with asthma and bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed and continued a previously assigned noncompensable disability rating for the service-connected bilateral recurrent spontaneous pneumothorax.  The Veteran's Notice of Disagreement (NOD) was received in July 2009.  

The July 2009 rating decision also denied a claim of service connection for depressive disorder, and the Veteran's NOD with that determination was received in August 2009.  

In December 2011, the Veteran submitted a separate claim of service connection for bronchitis.  A February 2012 Informal Conference Report reflects that a Decision Review Officer (DRO) at the RO contacted the Veteran regarding his July 2009 NOD and his new claim for service connection for bronchitis.  The DRO explained to the Veteran that because bronchitis and his pneumothorax disability were rated under the same criteria, clarification was necessary as to whether the Veteran was claiming that his bronchitis was the same condition as his service-connected pneumothorax, or whether the Veteran was claiming bronchitis as a separate service-connected disability.  The Veteran indicated that the two were different conditions and that he wished to claim bronchitis as a separate and distinct disability in addition to the pneumothorax.  

The RO subsequently issued a Statement of the Case (SOC) in February 2012 addressing the claim of service connection for depression, and the claim for a compensable rating for the service-connected bilateral recurrent spontaneous pneumothorax.  The Veteran submitted a timely substantive appeal (VA Form 9) in February 2012, and he requested to appear at the RO for a Board video conference before a Veterans Law Judge.  

In an August 2013 rating decision, the RO granted an increased rating to 30 percent for the bilateral recurrent spontaneous pneumothorax, and recharacterized the disability to include asthma and bronchitis.  The 30 percent rating was assigned effective from December 19, 2011, the date the RO received the Veteran's claim of service connection for bronchitis.  The RO explained that service connection for bronchitis and asthma was warranted on a secondary basis, based on a medical finding that the Veteran's bronchitis and asthma were, as likely as not, residuals of the service-connected pneumothorax.  The RO also explained that only a single evaluation was warranted because coexisting respiratory conditions cannot be rated separately, and a single rating is assigned for the predominantly disabling manifestations.  

In a September 2014 rating decision, the RO granted service connection for a depressive disorder, and assigned an initial 50 percent disability rating effective from October 30, 2013.  To the Board's knowledge, the Veteran neither disagreed with the initial rating nor the effective date assigned for the grant of service connection.  Accordingly, the issue is no longer in appellate status or before the Board at this time, and the Veteran's representative's listing of entitlement to service connection for a depressive disorder as a current appellate issue in a January 2018 Appellant's Brief was erroneous.  

The Veteran was subsequently scheduled to appear for a videoconference hearing at the RO before a Veterans Law Judge at the Board; however, the record reflects that the Veteran did not report for his scheduled hearing in December 2017, and to date, has not provided good cause for his failure to report.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

A separate pending appeal involving a contested claim for an earlier effective date for the apportionment of the Veteran's benefits on behalf of his minor children is currently awaiting a Board hearing, and will be addressed under separate cover at a later date.  



FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's bilateral recurrent spontaneous pneumothorax has been asymptomatic, and prior to December 19, 2011, pulmonary function testing was within normal limits.

2.  Since the effective date of secondary service connection, the Veteran's bronchitis and asthma have been manifested by the use of daily oral bronchodilators, but without asthmatic exacerbations or intermittent courses of systemic corticosteroids; with post-bronchodilator pulmonary function testing (PFT) showing FEV-1 of no worse than 91 percent predicted and FEV-1/FVC of no worse than 86 percent.  


CONCLUSIONS OF LAW

1.  Prior to December 19, 2011, the criteria for the assignment of a compensable disability rating for the service-connected bilateral recurrent spontaneous pneumothorax are not met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6843 (2017).

2.  From December 19, 2011 onward, the criteria for the assignment of a disability rating in excess of 30 percent for the service-connected bilateral recurrent spontaneous pneumothorax with asthma and bronchitis, have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6600, 6602, 6843 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, neither the Veteran nor his representative has raised any issue with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  While the Veteran's representative indicated in a February 2018 Appellant's Brief that the Board should consider a remand for the purpose of updating the current examination that is in excess of 5 years old, the representative have not specifically asserted that the respiratory condition has increased in severity since the most recent rating examination.  Accordingly, the Board finds that a remand for reexamination is not warranted in this case. 

The Veteran's service-connected bilateral recurrent spontaneous pneumothorax with asthma and bronchitis (respiratory disability) is rated as noncompensable prior to December 19, 2011 and as 30 percent disabling from December 19, 2011 onward.  He seeks an increased rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted in the Introduction, the Veteran's chronic bronchitis and asthma were found to be secondary to (proximately due to) the service-connected bilateral recurrent spontaneous pneumothorax.  See May 2012 medical opinion.  In an August 2013 rating decision, the RO granted service connection for asthma and bronchitis and assigned an effective date of December 19, 2011, the date of the Veteran's claim of service connection for bronchitis.  

Prior to December 19, 2011, the Veteran's bronchitis and asthma manifestations were not service-connected, and therefore consideration of those manifestations prior to December 19, 2011 is not warranted.  Prior to December 19, 2011, the service-connected pneumothorax was rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6843.  

Disorders rated under Diagnostic Code 6843 are rated based on the General Rating Formula for Restrictive Lung Disease.  Under this formula, a veteran will be rated as 100 percent disabled with Forced Expiratory Volume (FEV-1) less than 40 percent of predicted value, or with the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or, with Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted; or, with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or, with cor pulmonale (right heart failure); or, with right ventricular hypertrophy; or, with pulmonary hypertension (shown by Echo or cardiac catheterization); or, with episode(s) of acute respiratory failure; or, if the veteran requires outpatient oxygen therapy.  

A 60 percent rating is warranted where FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40- to 55-percent of predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 30 percent rating is warranted where FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 6 to 65 percent of predicted. 

A 10 percent rating is warranted where FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  

38 C.F.R. § 4.97, Diagnostic Code 6843 (2017).

When rating based on pulmonary function testing (PFT), the post-bronchodilator results are used unless the post-bronchodilator results are poorer than the pre-bronchodilator results; or, when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  In such cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96 (d)(4), (d)(5).  

Prior to December 19, 2011, the Veteran's bilateral recurrent spontaneous pneumothorax was asymptomatic and PFT results did not show FEV-1 of less than 81 percent of predicted, or FEV-1/FVC of less than less than 81 percent; or, DLCO (SB) of less than 81 percent predicted.  See, e.g., June 2007, October 2007, January 2009 and October 2010 PFTs; January 2009 examination report and October 2010 examination report.  

According to a January 2009 examination report conducted on a fee basis for VA (QTC exam), the Veteran's respiratory disorder was not manifested by asthma attacks and did not require the use of outpatient oxygen therapy.  The Veteran did not report episodes of respiratory failure requiring respiration assistance from a machine, and he was not receiving any treatment for his condition at that time.  The Veteran reported a decrease in physical activity due to shortness of breath at rest.  Examination of the lungs revealed symmetric breath sounds, no rhonchi or rales, and an expiratory phase that was within normal limits.  Pre-bronchodilator PFTs were within normal limits, and therefore post-bronchodilator testing was not conducted.  According to the examiner, the Veteran's pneumothorax was asymptomatic and without objective findings.  The examiner indicated that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  

An October 2010 QTC examination report notes that the Veteran had reportedly used oxygen for his respiratory condition since 2002; however, the Board finds that such notation is a typographical error because it is patently inconsistent with the medical history noted on earlier examination reports; and, because the examiner in October 2010 specifically noted that the Veteran had no objective factors relative to the pneumothorax and found that the condition was in remission at the time of the examination, similar to the earlier findings in January 2009.  Additionally, the examiner indicated that post-bronchodilator testing was not performed because the pre-bronchodilator testing was within normal limits.  

In light of the foregoing, the Board finds that the Veteran's bilateral recurrent spontaneous pneumothorax was asymptomatic prior to December 19, 2011, and PFTs were within normal limits.  Accordingly, a compensable rating for the service-connected bilateral recurrent spontaneous pneumothorax is not warranted prior to December 19, 2011.  

As noted above, service connection for bronchitis and asthma, secondary to the service-connected pneumothorax was granted, effective from December 19, 2011.  Rather than separately rate the asthma and bronchitis, the RO recharacterized the service-connected bilateral recurrent spontaneous pneumothorax to include asthma and chronic bronchitis; and in so doing, increased the overall respiratory disability rating from 0 percent to 30 percent based on the more predominant symptom of asthma.  Significantly, there are special provisions regarding the evaluation of co-existing respiratory conditions, as set forth under 38 C.F.R. § 4.96.  

Section 4.96(a) provides instructions for rating coexisting respiratory conditions as follows:  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (a). 

Diagnostic Code 6600 provides ratings for chronic bronchitis.  Under Diagnostic Code 6600, a 10 percent rating is assigned for bronchitis, chronic with FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is assignable for bronchitis with FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; there is maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; when outpatient oxygen therapy is necessary.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Under Diagnostic Code 6602 (bronchial asthma), a 10 percent rating is assigned for FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is necessary.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent; or, where daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication is necessary.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for are required for care of exacerbations, or intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids are necessary.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The medical evidence in this case shows that since December 19, 2011, the Veteran's pneumothorax is not symptomatic.  Likewise, the Veteran's PFTs do not show FEV-1 of less than 81 percent of predicted, or an FEV-1/FVC of less than 81 percent, or a DLCO (SB) of less than 81 percent predicted.  Additionally, there is no evidence of cor pulmonale, or right ventricular hypertrophy, or pulmonary hypertension, or respiratory failure.  Rather, the examination reports show reports of shortness of breath and wheezing with physical activity, and cough.  See VA examination dated May 2012.  There is no medical evidence to the contrary.  

In light of the foregoing, the Board finds that the most predominant disability is the asthma because it requires the use of daily inhalation of bronchodilators, and that corresponds to a 30 percent rating under Diagnostic Code 6602.  

By contrast, as noted above, the recurrent bilateral spontaneous pneumothorax has remained asymptomatic since service, and at no time has the Veteran's pulmonary function testing resulted in an FEV-1 value; or, an FEV-1/FVC value; or, a DLCO (SB) value which corresponds to a compensable rating under Diagnostic Codes 6600, 6602, or 6843.  Likewise, the Veteran's bronchitis does not otherwise warrant a compensable rating under Diagnostic Code 6600.  

Although the Veteran's asthma is deemed to be the predominant disability, a rating in excess of 30 percent is not warranted.  The criteria for the next higher, 60 percent rating are not met or approximated under Diagnostic Code 6602.  This is based on the PFT results, as well as a lack of evidence indicating at least monthly visits to a physician for care of exacerbations, or the necessity for intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.  

Likewise, given that the criteria are not met or approximated for the assignment of compensable ratings for the pneumothorax under Diagnostic Code 6843 or the bronchitis under Diagnostic Code 6600, the Board finds that the severity of the overall disability picture does not warrant elevation of the 30 percent rating to the next higher rating.  See 38 C.F.R. § 4.96.

Accordingly, the criteria for the assignment of disability rating in excess of 30 percent for the service-connected bilateral recurrent spontaneous pneumothorax with asthma and bronchitis are not met or approximated from December 19, 2011 onward.  

Finally, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The SSA records show that the Veteran is unemployable for SSA purposes as a result of degenerative arthritis and degenerative disc disease of the spine.  These findings are consistent with the Veteran's own assertions that he is unemployable due to physical conditions of the knees, shoulders, back, and peripheral neuropathy of the lower extremities, noted in a previously submitted September 2014 TDIU claim that was denied during the pendency of the instant appeal.  



	(CONTINUED ON NEXT PAGE)






ORDER

A compensable disability rating prior to December 19, 2011 for the service-connected bilateral spontaneous pneumothorax is denied.  

A disability rating in excess of 30 percent from December 19, 2011 onward for the service-connected bilateral spontaneous pneumothorax with bronchitis and asthma is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


